IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                   : NO. 151
                                         :
REAPPOINTMENTS TO THE                    : DISCIPLINARY RULES DOCKET
PENNSYLVANIA INTEREST ON                 :
LAWYERS TRUST ACCOUNT BOARD              :




                                      ORDER


PER CURIAM


         AND NOW, this 23rd day of May, 2017, David S. Posner, Esquire, Washington

County, Gretchen L. Kelly, Esquire, Allegheny County, and Forest N. Myers, Esquire,

Franklin County, are hereby reappointed to the Pennsylvania Interest on Lawyers Trust

Account Board for a term of three years, commencing September 1, 2017.